Citation Nr: 0031584	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  97-30 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The appellant served on active duty for training from 
February 1967 until June 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 


REMAND

The Board determined that new and material evidence had been 
submitted to reopen the appellant's claim for service 
connection for an acquired psychiatric disorder in a 
September 1999 decision.  The Board then remanded the 
appellant's claims to the RO for further development and 
review.  The Board instructed the RO to attempt to obtain 
private medical records identified by the appellant, which 
might be pertinent to his claim.  The RO did not make such 
and attempt.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a remand by the Court or the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  38 
U.S.C.A. § 303 (West 1991).  Further, the Court stated that 
where the remand orders of the Board or the Court are not 
complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
light of Stegall, the appellant's claim must be returned to 
the RO for compliance of the instructed remand orders.

In light of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO should contact the appellant 
and request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers, including the "Eastby" 
facility who have treated him since 
service for his psychiatric disability.  
With necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified that are not currently 
of record.

2.  When the above action has been 
accomplished, the RO should readjudicate 
the issue of entitlement to service 
connection for an acquired psychiatric 
disorder, keeping in mind the directives 
of Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).   

3.  If service connection is established 
for any disability, the "" should be 
scheduled for a comprehensive general 
medical examination, to include special 
psychiatric, cardiovascular and 
orthopedic evaluations.  All joints 
should be evaluated.  All necessary tests 
and studies should be accomplished and 
clinical manifestations should be 
reported in detail.  The claims folder 
and a copy of this REMAND must be made 
available to each examiner prior to 
evaluation for use in the study of this 
case.  

The appellant must be advised of the 
potential consequences of his failure to 
appear for any scheduled examination(s).

4.  Then, after assuring that the 
directives of this remand have been 
carried out in full (38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998)), the RO should 
readjudicate the issues on appeal.  If 
eligibility has been established for the 
pension claim, the claim should be 
considered using both the "average 
person" standard under Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5102), 
as well as the "unemployability" 
standard under 38 C.F.R. §§ 4.17 and 
3.321(b)(2).  Each disability must be 
assigned a rating according to the 
clinical findings indicated.

5.  If any benefit sought on appeal is 
not granted, both the appellant and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration. No action on the part of the 
appellant is required until he receives further notice. The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of the issues on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 4 -


